        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page11ofof23
                                                                         23




                                     UNITED STATES DISCTRICT COURT

                                     SOUTHERN DISTRICT OF NEW YORK
              01/22/2021

____________________________________________x

KENT SALVESON, ESQ., and EQD, LLC,
A Nevada limited liability company,

                       Plaintiffs,                           No. 1:20-cv-06684
                                                             Hearing Date: December 15, 2020
                                                             Time: 1:00 p.m.
                                                             Affidavit of Consent Defendant
                                                             Sung Yi Attached hereto
       v.

SUNG YI, an individual,

                       Defendant.

____________________________________________x

       JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT AND DECREE

       Plaintiffs Kent Savleson, Esq. ( Salveson ), and EQD, LLC, a Nevada limited liability

compan ( EQD ) (collectivel , the Plaintiffs ), in conjunction with Defendant Sung Yi

( Defendant ), respectfull move this Court for entr of the attached Consent Judgment and

Decree, declaring that the Defendant transferred EQD LLC and its assets on July 2, 2016 to

Plaintiff Salveson. As grounds for this motion, the parties agree to the following:


       1.      The Plaintiffs initiated a declaratory relief action on August 20, 2020 against

Defendant Sung Yi ( Yi ), in his individual capacit and as the former 100% member of EQD.

The Defendant waived service of the lawsuit [Docket #3].
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page22ofof23
                                                                         23




       The Plaintiffs maintained in the declarator relief action (the Action ) (and the

Defendant agrees), that an actual controversy exists between the Parties concerning the transfer

of EQD s membership interests and assets.

       2.      In the Action, the Plaintiffs alleged that the Defendant purported to transfer 100%

of his membership interests in EQD and EQD s assets on Jul 2, 2016 (EQD s real estate asset is

a condominium located at 450 W. 17th Street, Unit 1009, New York, New York (the Condo )).

While the details of this transaction are explained in the Yi Affidavit and the Consent Judgment

and Decree, the Action stems from the Defendant s contract to sell EQD s assets to a third party.

       3.      Even though Defendant Yi does not contest that he agreed to sell EQD to

Salveson in exchange for $400,000.00, and indeed did sell EQD to Salveson, a dispute has arisen

concerning the complete transfer of EQD s membership interests and assets, because Defendant

Yi signed a contract in his individual capacity (and not on behalf of EQD) concerning the Condo

before selling everything to Plaintiff Salveson. The contract was never performed, and more

importantly, Defendant Yi never accepted any money from any third party. Defendant Yi,

however, failed to rescind the contract with the third party, and also was not permitted to enter

into a contract because he never owned the Condo as an individual, therefore he could not agree

to sell it. To bring this matter to a close, Defendant Yi agrees that a declaratory judgment is

indeed necessary to declare and affirm the following: (1) on July 2, 2016, the Defendant, as the

owner of EQD, transferred all of his membership interests in EQD to Plaintiff Savleson and

included in this transfer were all of EQD s assets; and (2) the Parties agree to have included in

the declaratory judgment that EQD did not enter into any contracts to sell its assets to any third

parties prior to or at the time the Defendant transferred EQD (and EQD s assets) to Salveson.
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page33ofof23
                                                                         23




        4.      The Parties have conferred concerning a resolution of this litigation and have

agreed on the terms of the attached Consent Judgment and Decree, which if entered by this

Court, will declare EQD and its assets were indeed transferred to Salveson on July 2, 2016,

without any liens, contingencies, encumbrances, or other contracts.

        5.      The Consented Judgment is authorized by F.R.C.P. 57 and is similar to other

contract claims where a plaintiff seeks declaratory relief. See City of Leominster v. Pittsburgh-

Des Moines Steel Co., (1962) 201 F.Supp. 66 - declaratory relief is appropriate to declare the

rights of the parties pursuant to a contract.

        Here, the Parties agree and seek a judgment affirming their prior agreement - that

Salveson did indeed pay Yi more than $400,000.00 for EQD and EQD s assets. In exchange for

these funds, Yi agreed to give to Plaintiff Salveson 100% ownership interest in EQD, which

included both the membership interests and assets, and this occurred on July 2, 2016. Defendant

Yi agrees that Savleson purchased EQD as a bona fide purchaser, because Yi sold EQD s assets

free and clear of all liens, encumbrances and option contracts to sell to other potential buyers.

        The Consented Judgment further states that the Defendant did not sign any option

contracts on behalf of Plaintiff EQD when he was the owner, before he sold EQD to Salveson.

        6.      Therefore, the Parties respectfully request that Court enter a judgment declaring

that the Defendant transferred 100% of EQD to Salveson as of July 2, 2016, and when Defendant

transferred his membership interests in EQD, he also transferred EQD s assets to Salveson and

that as of July 2, 2016, EQD did not sign any contracts, options or otherwise, to sell its assets to

any third party.

        7.      The Parties respectfully request that since all are in agreement with the requested

relief, that the Judgment for Declaratory Relief be entered on or before December 15, 2020. If
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page44ofof23
                                                                         23




this Court agrees, the Parties will execute signatures on the Consent Judgment and Decree at any

time prior to the hearing, or at this Court s request.

       For the reasons above and as further set forth in the attached Consent Judgment and

Decree, the Parties respectfully submit that this Joint Motion should be granted, and the attached

Consent Judgment and Decree be entered.



                                                         Respectfully submitted,



                                                         For the Plaintiffs
                                                         Kent Salveson, Esq., and EQD LLC
                                                         /s/ Barney Balonick
                                                         ____________________
                                                         Barney Balonick (SBN# 4830113)
                                                         BALONICK LAW OFFICE, INC.
                                                         10100 Santa Monica Blvd #1700
                                                         Los Angeles, CA 90067
                                                         310.703.1755
                                                         310.703.1799 (facsimile)
                                                         bhb@balonicklaw.com



                                                         For the Defendant

                                                         Sung Yi (In Pro Per)
                                                         /s/ Sung Yi
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page55ofof23
                                                                         23




                                     UNITED STATES DISCTRICT COURT

                                     SOUTHERN DISTRICT OF NEW YORK


____________________________________________x

KENT SALVESON, ESQ., and EQD, LLC,
A Nevada limited liability company,

                       Plaintiffs,                           No. 1:20-cv-06684

        v.

SUNG YI, an individual,

                       Defendant.

____________________________________________x

                               CONSENT JUDGMENT AND DECREE

        1.     This is an action for Declaratory Relief and Declaratory Judgment. This Action

was initiated by the Plaintiffs on August 20, 2020 against Sung Yi (the Defendant ). The

Defendant is an individual and owned EQD, LLC until he sold it to Plaintiff Salveson on July 2,

2016.

               THE DEFENDANT S AGREEMENT TO TRANSFER EQD

        2.     An explanation of the genesis of the Parties underlying agreement is necessary to

explain why declaratory relief is both appropriate and agreed to by the Parties.

        3.     Approximately six (6) years ago, an individual named Steve Woo ( Woo )

applied for a $250,000 business loan from Pacific Mercantile Bank ( PMB ) in June of 2014

PMB initially denied the loan due to Woo s poor credit and illiquid assets (Yi Affidavit, ¶ 2).

        4.     Woo prevailed on his long-time friend, Defendant Yi, to guarantee the loan with

PMB; Yi agreed to guarantee the PMB loan based on Woo s financial projections and profit
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page66ofof23
                                                                         23




potential (Yi Affidavit, ¶ 3). After Defendant Yi guaranteed the PMB loan, he discovered that

Woo inflated his compan s financial projections and exaggerated his compan s profit potential

 but by this time it was already too late because the PMB loan had funded (Yi Affidavit, ¶ 4).

       5.      In fact, on July 28, 2014, Woo was approved for and obtained a loan in the

amount of $250,000.00 from PMB (Yi Affidavit, ¶ 5).

       6.      Woo withdrew the entire $250,000 and literally defaulted on the first PMB bank

loan payment (Yi Affidavit, ¶ 6). Woo did not spend any of the loan proceeds on his business;

instead he spent the entire amount of loan proceeds for personal needs abandoning his business

and allowing it to fail (Yi Affidavit, ¶ 7). In fact, Woo filed bankruptcy on his company less than

60 days after obtaining the PMB loan (Yi Affidavit, ¶ 8). Unfortunately for Defendant Yi, he

had personall guaranteed the PMB loan (Ex. A Yi Affidavit, ¶ 9). Naturally, Defendant Yi, as

the co-guarantor, had to repay PMB (Yi Affidavit, ¶ 10). 1

       7.      During 2014, Woo and his wife owned the Condo                    they quitclaimed the Condo

to EQD apparentl to avoid some of Woo s other creditors (Ex. B Yi Affidavit, ¶ 12).

       8.       When Woo defaulted, PMB sued both Woo and Yi on December 14, 2014 (Yi

Affidavit, ¶ 13). Woo did not have any money to pay back PMB, so PMB focused its legal

recovery of the $321,000.00 ($250,000.00 loan plus legal fees and costs) unsecured loan against

Yi. (Yi Affidavit, ¶ 14).

       9.      In response to the PMB suit, Yi demanded that Woo settle the claims made by

PMB and take responsibility for the re-payment of the PMB loan (Yi Affidavit, ¶ 15). On July

31, 2015, Woo agreed to settle the PMB bank loan by allowing PMB to record a second

mortgage on the Condo in the amount of $321,000.00 (Yi Affidavit, ¶ 16).



               1   Remarkably, Yi did not receive any of the loan proceeds for any purpose (Yi Affidavit, ¶ 11).
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page77ofof23
                                                                         23




       10.     The settlement required Woo to pay-off the PMB second mortgage through a

series of 6 monthly payments with a final balloon payment in December of 2015 (Yi Affidavit, ¶

17).

       11.     Again, Woo failed to make the first or any other loan payment on the $321,000

PMB second mortgage used to settle the unsecured PMB business loan claim (Yi Affidavit, ¶

18).

       12.     Woo again asked Yi to help by making yet another $321,000 loan to pay-off the

second mortgage held by PMB from their settlement (Yi Affidavit, ¶ 19). Yi refused to make a

loan to Woo believing it would never be repaid - instead Yi agreed to take title to the Condo by

taking a 100% ownership of EQD which owned the Condo property in exchange for the payment

of the $321,000 second mortgage secured in favor of PMB (Yi Affidavit, ¶ 20).

       13.      Woo agreed and transferred and conveyed to Yi all right, title and interest in

EQD which owned the Condo (Ex. C Yi Affidavit, ¶ 21). Yi was the new owner of EQD,

which still owned the Condo (Yi Affidavit, ¶ 22). At no time did Defendant Yi take title to the

Condo individually    EQD was the owner of record since 2014 (Yi Affidavit, ¶ 23).

       14.     EQD owned the Condo and instead of leveraging EQD s assets, Yi personally

borrowed $321,000.00 to pay the $321,000.00 PMB second mortgage secured by the Condo (Yi

Affidavit, ¶ 24).

       15.     In or around 2015, Woo wanted to re-purchase the Condo from Yi and promised

that he would do so in 6 months (Yi Affidavit, ¶ 25). Woo, however, could not afford to re-

purchase the Condo from Yi. Worse, Yi owed money to his lenders that made him the

$321,000.00 loan to pay-off the $321,000.00 second mortgage secured against the Condo (Yi

Affidavit, ¶ 26). Around this time, Defendant Yi signed an option contract with Woo, granting
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page88ofof23
                                                                         23




Woo an option to re-purchase the Condo (Yi Affidavit, ¶ 27). To complete this transaction,

however, Woo was required to pay $10,000.00 for the option, as well as the purchase price of the

Condo    again, Woo never paid anything (Yi Affidavit, ¶ 28). Moreover, EQD as the owner of

the Condo never signed the option contract, Defendant Yi did, rendering the option contract void

ab initio (Yi Affidavit, ¶ 29).

        16.     In any event, after more than a year of owning the Condo and never receiving any

money from Woo, Defendant Yi became financially distressed because he was making the loan

payment on the $321,000.00 loan that he had borrowed personally to pay-off the $321,000.00

second mortgage held by PMB; causing further loss, he was not receiving any rent or other

income from the Condo (Yi Affidavit, ¶ 30). In fact, the Condo loan pa ment was draining Yi s

financial resources (Yi Affidavit, ¶ 31).

        18.   Yi decided to sell EQD to Plaintiff Salveson - Yi agreed to sell EQD and the

Condo to Plaintiff Salveson approximately one year later for approximately $400,000.00 (Yi

Affidavit, ¶ 32). By selling the Condo, Yi was able to pay-off the $321,000.00 he owed to his

Lenders (Yi Affidavit, ¶ 33).

        19.     For purposes of the case sub judice, the Defendant consents to a declaratory

judgment and agrees that EQD never sold, hypothecated, transferred or assigned the Condo to

any third party before he sold it to Plaintiff Salveson (Yi Affidavit, ¶ 33). The Defendant

warranted on or before July 2, 2016 (and still maintains) that when he transferred 100% of

EQD s membership and the Condo to Salveson, that no third party had any claims to title of the

Condo (Yi Affidavit, ¶ 34).

        20.     Yi agrees that there is an actual case or controversy that will: (1) serve a useful

purpose in clarifying the legal relationship between the Parties, and (2) will terminate any
        Case
         Case1:20-cv-06684-KHP
              1:20-cv-06684-KHP Document
                                 Document13-1
                                          14 Filed
                                              Filed01/22/21
                                                    01/21/21 Page
                                                              Page99ofof23
                                                                         23




potential third-party claims and afford relief to the Plaintiffs. All Parties to this Action seek a

declaratory judgment, adjudicating that the transfer of EQD and its assets from Defendant Yi to

Plaintiff Salveson was done so freely, voluntarily, without being subject to any claims or

contracts, and this occurred on July 2, 2016 (Yi Affidavit, ¶ 35). The Parties further consent to

have this judgment entered Nunc Pro Tunc to July 2, 2016.

                                                  PARTIES

       21.     Plaintiff Kent Salveson is an attorney with a residence in Reno, Nevada. Since

July 2, 2016, Plaintiff Salveson is currently the 100% membership interest holder of Plaintiff

EQD, LLC. On file with this Court and attached as Ex. A to the Complaint is the Yi deposition

transcript, evidencing the transfer from Defendant Yi to Plaintiff Salveson. Included in this

ownership interest, Defendant Yi intended for Plaintiff Salveson to have full ownership and

control over Plaintiff EQD and its sole asset, the Condo.

       22.     Plaintiff EQD is a Nevada limited liability company that is registered to do

business here in the State of New York and when the Defendant transferred EQD to Salveson, he

knowingly transferred EQD s sole asset, the Condo (Yi Affidavit, ¶ 36).

       23.     Defendant Sung Yi is a resident of the State of California. Defendant Yi was the

100% owner of Plaintiff EQD. When Yi sold EQD to Salveson, he accepted almost $400,000.00

from Salveson and Yi intended the Condo to be transferred along with 100% interest of EQD.

                                           BASIS FOR RELIEF

       24.     In this Action, the Plaintiffs seek a declaratory judgment pursuant to F.R.C.P. 57

and 28 U.S.C.A. § 2201, et seq. As stated in the Notes to Federal Rules of Civil Procedure,

compiled by the Supreme Court Advisory Committee, sub Rule 57: ...The existence or non-

existence of any right, duty, power, liability, privilege, disability, or immunity or of any fact
       Case
        Case1:20-cv-06684-KHP
             1:20-cv-06684-KHP Document
                                Document13-1
                                         14 Filed
                                             Filed01/22/21
                                                   01/21/21 Page
                                                             Page10
                                                                  10ofof23
                                                                         23




upon which such legal relations depend, or of a status, may be declared... American Macaroni

Mfg. Co. v. Niagra Fire Ins. Co. of New York (1942) 43 F.Supp. 933.

       The Declaratory Judgment Act provides that [i]n a case of actual controvers within its

jurisdiction ... any court of the United States ... may declare the rights and other legal relations of

any interested party seeking such affidavit, whether or not further relief is or could be

sought. 28 U.S.C. § 2201. Wells Fargo Bank, N.A. v. Sharma (2009) 642 F.Supp.2d 242.

         ...While it is true that the granting of the declaratory remedy is discretionary with the

district court and may be refused if it is being sought merely to determine the same issues

involved in a case already pending, as seen, the mere pendency of another suit is not enough in

itself to refuse a affidavit... Sears Roebuck & Co. v. Zurich Ins. Co. (1970) 422 F.2d 587

       25.     The Parties to this Action agree that an actual controversy has arisen between

them, and is not related to any other pending case. The Defendant failed to properly protect EQD

and his agreement with Plaintiff Salveson; Defendant Yi signed an option contract in his

individual capacity, holding the Condo out for sale to a third party even though he never owned

it individually. On this basis, Defendant Yi never had authority to sign an option contract and he

was never the proper seller. Yet, even with the unenforceable option contract, Defendant Yi

failed to inform Plaintiff Salveson of the option contract and also never ensured that the option

contract that he did sign was rescinded. The Defendant warranted that once he sold EQD to the

Plaintiff for $400,000.00, he sold it without any claims or exceptions. All Parties agree that the

legal relations between them must be declared      EQD was transferred to Plaintiff Salveson and

was not transferred subject to any option contracts given to a third party.

                                 AGREED STIPULATION OF FACTS

       Defendant Yi s Acquisition Of EQD, LLC And The Condo In 2015
       Case
        Case1:20-cv-06684-KHP
             1:20-cv-06684-KHP Document
                                Document13-1
                                         14 Filed
                                             Filed01/22/21
                                                   01/21/21 Page
                                                             Page11
                                                                  11ofof23
                                                                         23




        26.      Woo transferred 100% of EQD to Yi and when this transfer happened, it was in

no way a loan for Woo; it was not a financing arrangement with Woo, there were no

contingencies, conditions, or post-closing conditions. (Dep. Trans., Vol. I, p. 21, L-8-25, Ex.

 D ) When this transfer occurred, Yi understood it to mean that he was the 100% owner of

Plaintiff EQD, and that EQD s asset was the Condo. (Dep. Trans., Vol. I, p. 22, L3-14)

Therefore, on September 1, 2015, Woo executed EQD s membership certificate that transferred

100% of EQD to Yi for $321,000.00 and the purchase of EQD by Yi from Woo vested all right,

title and interest in EQD and its assets to Yi as the new 100% member and owner of Plaintiff

EQD. Yi stipulates that when he was the owner of EQD, no one else owned it with him and he

never signed an contracts on EQD s behalf to sell or transfer EQD s assets until he sold EQD to

Plaintiff Salveson (Yi Affidavit, ¶ 37).Woo transferred EQD to Defendant Yi and their

agreement was: ...in order to pa m [Yi s] friend back [for the settlement funds paid to PMB],

I was going to take ownership of EQD/condo and then I was going to get a loan, borrow money

off an interest in the condo and basicall pa off the loan from m friend... (Dep. Trans., Vol. I,

p.20, L-10-14)

        27.      While Yi owned EQD, he did sign an option contract in his individual capacity to

sell the Condo, but the prospective purchaser/optionee never paid for the option, certainly

never paid for the Condo, and the option contract was never signed b the Condo s true owner,

EQD (Yi Affidavit, ¶ 38).

        28.      Yi agrees that Plaintiff Salveson did not have knowledge of the option contract,

and Yi further agrees that the option contract was not enforceable because it was never signed by

the seller    EQD and no funds were ever received (Yi Affidavit, ¶ 39). Defendant Yi agrees that

a declaratory judgment is indeed necessary to declare and affirm the following: (1) on July 2,
       Case
        Case1:20-cv-06684-KHP
             1:20-cv-06684-KHP Document
                                Document13-1
                                         14 Filed
                                             Filed01/22/21
                                                   01/21/21 Page
                                                             Page12
                                                                  12ofof23
                                                                         23




2016, the Defendant, as the owner of EQD, transferred all of his membership interests in EQD to

Plaintiff Savleson and included in this transfer were all of EQD s assets; and (2) the Parties agree

to have included in the declaratory judgment that EQD did not enter into any contracts to sell its

assets to an third parties prior to or at the time the Defendant transferred EQD (and EQD s

assets) to Salveson.

       29.     The Current Controversy Between The Parties

       30.     On October 15, 2015, Defendant Yi and Woo signed an option contract to sell the

Condo, where in exchange for $10,000.00 to keep the option open, Woo had the right to re-

purchase the Condo at an estimated value of $760,000.00. (Yi Affidavit, ¶ 40).2

       31.     Woo never paid Yi $10,000.00 for the option, and in fact Woo never paid Yi

anything for the option, and certainly never paid anything for the Condo. (Yi Affidavit, ¶ 41).

Since Woo never paid the consideration to keep the option to purchase open, he lost the option.

(Yi Affidavit, ¶ 42).

       32.     Since Woo never paid the consideration for the option, and certainly never paid

any money to re-purchase the Condo, Defendant Yi on July 2, 2016, Yi transferred Plaintiff EQD

to Plaintiff Salveson and in exchange, Salveson paid Yi almost $400,000.00. (Yi Affidavit, ¶ 43).

       33.     When Yi sold EQD (and EQD s assets) to Salveson, Yi did not tell Salveson that

he signed an option contract with Woo on October 15, 2015. (Yi Affidavit, ¶ 44). Notably, the

option was between Woo and Yi as an individual but by the time the option contract was signed,

EQD was the owner of Condo and therefore, the option contract was not enforceable because it

was signed by the wrong party to be charged. (Yi Affidavit, ¶ 45). Yi did not own the Condo, so

he did not have authority to sign any options to sell it to any party. (Yi Affidavit, ¶ 46). Part of



               2   There is no option contract to sell EQD, only the Condo
       Case
        Case1:20-cv-06684-KHP
             1:20-cv-06684-KHP Document
                                Document13-1
                                         14 Filed
                                             Filed01/22/21
                                                   01/21/21 Page
                                                             Page13
                                                                  13ofof23
                                                                         23




the relief requested in this action for declaratory judgment is that this Court enter an order that Yi

did not subject EQD to any contracts to sell its assets.

        Of great significance, the October 15, 2015 option contract signed by Woo and Yi was

not discovered until July 2020, prompting the filing of this declaratory relief action. (Yi

Affidavit, ¶ 47).

        34.       Based on the attached deposition testimony of Yi, Yi consents to a declaratory

judgment stating that EQD did not execute any option contracts with any party and that 100% of

EQD and EQD s asset (i.e., the Condo) was transferred to Savleson on July 2, 2016. (Yi

Affidavit, ¶ 48).

        35.       As things stand now, however, without a declaratory judgment stating that EQD

was transferred to Savleson on July 2, 2016, a controversy has arisen as to whom owns EQD and

when, and if there were any options to re-purchase EQD and or its assets from the time Yi

transferred it.

        36.       Defendant Yi agrees that he has had ample time to retain counsel but elected not

to do so for this Action (Yi Affidavit, ¶ 49).

        37.       Defendant Yi holds no possessory interest, fixed or contingent, in EQD and

intended to unequivocally transfer it to Plaintiff Salveson on July 2, 2016 (Yi Affidavit, ¶ 50).

        Accordingly, it is hereby ORDRED, ADJUDGED and DECREED:

        1.        The Plaintiffs, Kent Salveson, Esq., and EQD LLC, are entitled to a declaratory

judgment pursuant to FRCP 57 and 28 U.S.C.A. § 2201.

        2.        The Parties joint Motion for Entr of Consent Judgment and Decree is

GRANTED, and: (i) Plaintiff Salveson is the 100% member of EQD, LLC; (ii) that Defendant

Yi transferred 100% of EQD, LLC to Plaintiff Salveson on July 2, 2016, (iii) that EQD is not
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page14
                                                           14ofof23
                                                                  23




                                   1/22/2021
      Case
       Case1:20-cv-06684-KHP
            1:20-cv-06684-KHP Document
                               Document13-1
                                        14 Filed
                                            Filed01/22/21
                                                  01/21/21 Page
                                                            Page15
                                                                 15ofof23
                                                                        23




                           CERTIFICATE OF SERVICE


        I hereby certify that on October 27, 2020, the foregoing Status Report
    a filed elec   icall    ili i g he C        CM ECF fili g       e       N ice f
hi fili g ill be e     b      eai      f hi C        elec       ic fili g     e
all a ie (for Sung Yi      sung.yi@mail.com) or their counsel of record
indicated on the filing receipt. Parties may access this filing through the
C             e



                                             By: /s/ Barney Balonick
                                             BALONICK LAW OFFICE, INC.
                                             Attorneys for Plaintiffs
                                             KENT SALVESON, ESQ., and
                                             EQD LLC
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page16
                                                           16ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page17
                                                           17ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page18
                                                           18ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page19
                                                           19ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page20
                                                           20ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page21
                                                           21ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page22
                                                           22ofof23
                                                                  23
Case
 Case1:20-cv-06684-KHP
      1:20-cv-06684-KHP Document
                         Document13-1
                                  14 Filed
                                      Filed01/22/21
                                            01/21/21 Page
                                                      Page23
                                                           23ofof23
                                                                  23
